              Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 1 of 16




EMILY K. MILLER
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227
Washington, D.C. 20044
202-353-7509 (v)
202-514-6866 (f)
Emily.K.Miller@usdoj.gov


                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE OF DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,              )
                                        )                Case No. 1:20-cv-2427
           Plaintiff,                   )
                                        )
           v.                           )
                                        )
 PAUL S. SOCHACZEWSKI,                  )
 9 Chemin des Manons                    )
 Le Grand-Saconnex 1218,                )
 Switzerland,                           )
                                        )
           Defendant.                   )
 _______________________________________)

                                           COMPLAINT

         Plaintiff, the United States of America, at the request and with the authorization of a

delegate of the Secretary of the Treasury, and at the direction of the Attorney General of the

United States, brings this action to collect the civil penalties, including statutory additions,

assessed against Defendant Paul S. Sochaczewski pursuant to 31 U.S.C. § 5321(a)(5) for his

willful failure to report his interest in foreign bank accounts for the 2005 through 2012 calendar

years.

                                      Jurisdiction and Venue

         1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345,

and 1355.

                                                   1
             Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 2 of 16




       2.      Upon information and belief, Defendant Paul Sochaczewski is not a resident of

the United States. Thus, venue is proper in the District of Columbia pursuant to 28 U.S.C. §

1391(c)(3) because “a defendant not resident in the United States may be sued in any judicial

district.”

                                              Parties

       3.      The Plaintiff is the United States of America.

       4.      Defendant Paul S. Sochaczewski is a citizen of the United States who, upon

information and belief, resides at 9 Chemin des Manons, Le Grand-Saconnex 1218, Switzerland.

    Defendant’s Legal Obligation to Report His Interests in Foreign Financial Accounts

       5.      Pursuant to 31 U.S.C. § 5314, the Secretary of the Treasury is authorized to

require United States citizens (among others) to report certain transactions with foreign financial

agencies. Pursuant to 31 C.F.R. § 1010.350, each United States person having a financial

interest in, or signatory authority over, a bank, securities, or other financial account exceeding

$10,000 at any time during a calendar year in a foreign country shall report such relationship to

the Internal Revenue Service (IRS) for each year in which such relationship exits.

       6.      For the relevant years at issue in this case, a United States person met the

reporting requirement outlined above in Paragraph 5 by filing a Report of Foreign Bank and

Financial Accounts (commonly known as “FBAR”) on or before June 30 of the year following

each applicable calendar year. 31 C.F.R. § 1010.306(c).

       7.      Pursuant to 31 U.S.C. § 5321(a)(5), the Secretary of the Treasury is authorized to

impose civil penalties for failure to comply with the reporting requirements of 31 U.S.C. § 5314.

A failure to properly report an account relationship on an FBAR for any calendar year in which it




                                                  2
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 3 of 16




is required is punishable by a civil penalty not exceeding the greater of $100,000 or 50% of the

balance in each account at the time of the violation. See 31 U.S.C. § 5321(a)(5)(C).

      8.       The civil penalty provided by 31 U.S.C. § 5321(a)(5)(C) is subject to interest and

further penalties. See 31 U.S.C. § 3717.

  Paul Sochaczewski Failed to Timely Report His Interest in Foreign Financial Accounts

      9.       Paul Sochaczewski is a United States citizen by birth.

      10.      Mr. Sochaczewski moved to Switzerland in or around 1981, and, upon

information and belief, currently resides in Switzerland. His last-known address is in

Switzerland, and he has voluntarily provided Swiss addresses to the United States.

      11.      Mr. Sochaczewski had a financial interest in a foreign bank account at Rahn &

Bodmer Co., in Switzerland, during at least 2005 and 2006, as well as foreign bank accounts at

Rahn & Bodmer Co., HSBC, and/or Siam Commercial Bank during at least 2007 through 2012.

HSBC is located in Hong Kong and Siam Commercial Bank is located in Thailand.

      12.      In 2014, Mr. Sochaczewski voluntarily disclosed to the IRS, through the Offshore

Voluntary Disclosure Program (OVDP), that he maintained a securities account at Rahn &

Bodmer Co. (account number X8207) between 2005 and 2012.

      13.      In 2014, Mr. Sochaczewski voluntarily disclosed to the IRS, through the OVDP,

that he maintained a checking account at HSBC (account number XXX-XXXXX1-274) between

2007 and 2012.

      14.      In 2014, Mr. Sochaczewski voluntarily disclosed to the IRS, through the OVDP,

that he maintained a deposit account at Siam Commercial Bank (account number XXX-

XXX580-4) between 2007 and 2012.




                                                3
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 4 of 16




      15.     On or about November 3, 2014, Mr. Sochaczewski voluntarily filed with the IRS

delinquent FBARs for 2005 through 2012.

                                             2005

      16.     Paul Sochaczewski had a financial interest in a foreign securities account at Rahn

& Bodmer Co. in Switzerland during at least 2005.

      17.     On or about November 3, 2014, Mr. Sochaczewski voluntarily disclosed that,

sometime during 2005, the amount in his foreign financial account at Rahn & Bodmer Co.

exceeded $10,000.

      18.     Pursuant to 31 U.S.C. § 5314, Mr. Sochaczewski was required to file an FBAR

reporting his financial interest in the Rahn & Bodmer Co. account for the 2005 calendar year on

or before June 30, 2006.

      19.     Mr. Sochaczewski failed to timely file an FBAR for 2005 reporting his financial

interest in the Rahn & Bodmer Co. account.

                                             2006

      20.     Paul Sochaczewski had a financial interest in a foreign securities account at Rahn

& Bodmer Co. in Switzerland during at least 2006.

      21.     On or about November 3, 2014, Mr. Sochaczewski voluntarily disclosed that,

sometime during 2006, the amount in his foreign financial account at Rahn & Bodmer Co.

exceeded $10,000.

      22.     Pursuant to 31 U.S.C. § 5314, Mr. Sochaczewski was required to file an FBAR

reporting his financial interest in the Rahn & Bodmer Co. account for the 2006 calendar year on

or before June 30, 2007.




                                               4
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 5 of 16




      23.     Mr. Sochaczewski failed to timely file an FBAR for 2006 reporting his financial

interest in the Rahn & Bodmer Co. account.

                                             2007

      24.     Paul Sochaczewski had a financial interest in a foreign securities account at Rahn

& Bodmer Co. in Switzerland during at least 2007.

      25.     Paul Sochaczewski had a financial interest in a foreign checking account at HSBC

in Hong Kong during at least 2007.

      26.     Paul Sochaczewski had a financial interest in a foreign deposit account at Siam

Commercial Bank in Thailand during at least 2007.

      27.     On or about November 3, 2014, Mr. Sochaczewski voluntarily disclosed that,

sometime during 2007, the aggregate amount in his foreign financial accounts at Rahn &

Bodmer Co., HSBC, and Siam Commercial Bank exceeded $10,000.

      28.     Pursuant to 31 U.S.C. § 5314, Mr. Sochaczewski was required to file an FBAR

reporting his financial interest in the accounts at Rahn & Bodmer Co., HSBC, and Siam

Commercial Bank for the 2007 calendar year on or before June 30, 2008.

      29.     Mr. Sochaczewski failed to timely file an FBAR for 2007 reporting his financial

interest in the Rahn & Bodmer Co. securities account, the HSBC checking account, or the Siam

Commercial Bank deposit account.

                                             2008

      30.     Paul Sochaczewski had a financial interest in a foreign securities account at Rahn

& Bodmer Co. in Switzerland during at least 2008.

      31.     Paul Sochaczewski had a financial interest in a foreign checking account at HSBC

in Hong Kong during at least 2008.



                                               5
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 6 of 16




      32.     Paul Sochaczewski had a financial interest in a foreign deposit account at Siam

Commercial Bank in Thailand during at least 2008.

      33.     On or about November 3, 2014, Mr. Sochaczewski voluntarily disclosed that,

sometime during 2008, the aggregate amount in his foreign financial accounts at Rahn &

Bodmer Co., HSBC, and Siam Commercial Bank exceeded $10,000.

      34.     Pursuant to 31 U.S.C. § 5314, Mr. Sochaczewski was required to file an FBAR

reporting his financial interest in the accounts at Rahn & Bodmer Co., HSBC, and Siam

Commercial Bank for the 2008 calendar year on or before June 30, 2009.

      35.     Mr. Sochaczewski failed to timely file an FBAR for 2008 reporting his financial

interest in the Rahn & Bodmer Co. securities account, the HSBC checking account, or the Siam

Commercial Bank deposit account.

                                             2009

      36.     Paul Sochaczewski had a financial interest in a foreign securities account at Rahn

& Bodmer Co. in Switzerland during at least 2009.

      37.     Paul Sochaczewski had a financial interest in a foreign checking account at HSBC

in Hong Kong during at least 2009.

      38.     Paul Sochaczewski had a financial interest in a foreign deposit account at Siam

Commercial Bank in Thailand during at least 2009.

      39.     On or about November 3, 2014, Mr. Sochaczewski voluntarily disclosed that,

sometime during 2009, the aggregate amount in his foreign financial accounts at Rahn &

Bodmer Co., HSBC, and Siam Commercial Bank exceeded $10,000.




                                               6
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 7 of 16




      40.     Pursuant to 31 U.S.C. § 5314, Mr. Sochaczewski was required to file an FBAR

reporting his financial interest in the accounts at Rahn & Bodmer Co., HSBC, and Siam

Commercial Bank for the 2009 calendar year on or before June 30, 2010.

      41.     Mr. Sochaczewski failed to timely file an FBAR for 2009 reporting his financial

interest in the Rahn & Bodmer Co. securities account, the HSBC checking account or the Siam

Commercial Bank deposit account.

                                             2010

      42.     Paul Sochaczewski had a financial interest in a foreign securities account at Rahn

& Bodmer Co. in Switzerland during at least 2010.

      43.     Paul Sochaczewski had a financial interest in a foreign checking account at HSBC

in Hong Kong during at least 2010.

      44.     Paul Sochaczewski had a financial interest in a foreign deposit account at Siam

Commercial Bank in Thailand during at least 2010.

      45.     On or about November 3, 2014, Mr. Sochaczewski voluntarily disclosed that,

sometime during 2010, the aggregate amount in his foreign financial accounts at Rahn &

Bodmer Co., HSBC, and Siam Commercial Bank exceeded $10,000.

      46.     Pursuant to 31 U.S.C. § 5314, Mr. Sochaczewski was required to file an FBAR

reporting his financial interest in the accounts at Rahn & Bodmer Co., HSBC, and Siam

Commercial Bank for the 2010 calendar year on or before June 30, 2011.

      47.     Mr. Sochaczewski failed to timely file an FBAR for 2010 reporting his financial

interest in the Rahn & Bodmer Co. securities account, the HSBC checking account, or the Siam

Commercial Bank deposit account.




                                               7
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 8 of 16




                                             2011

      48.     Paul Sochaczewski had a financial interest in a foreign securities account at Rahn

& Bodmer Co. in Switzerland during at least 2011.

      49.     Paul Sochaczewski had a financial interest in a foreign checking account at HSBC

in Hong Kong during at least 2011.

      50.     Paul Sochaczewski had a financial interest in a foreign deposit account at Siam

Commercial Bank in Thailand during at least 2011.

      51.     On or about November 3, 2014, Mr. Sochaczewski voluntarily disclosed that,

sometime during 2011, the aggregate amount in his foreign financial accounts at Rahn &

Bodmer Co., HSBC, and Siam Commercial Bank exceeded $10,000.

      52.     Pursuant to 31 U.S.C. § 5314, Mr. Sochaczewski was required to file an FBAR

reporting his financial interest in the accounts at Rahn & Bodmer Co., HSBC, and Siam

Commercial Bank for the 2011 calendar year on or before June 30, 2012.

      53.     Mr. Sochaczewski failed to timely file an FBAR for 2011 reporting his financial

interest in the Rahn & Bodmer Co. securities account, the HSBC checking account, or the Siam

Commercial Bank deposit account.

                                             2012

      54.     Paul Sochaczewski had a financial interest in a foreign securities account at Rahn

& Bodmer Co. in Switzerland during at least 2012.

      55.     Paul Sochaczewski had a financial interest in a foreign checking account at HSBC

in Hong Kong during at least 2012.

      56.     Paul Sochaczewski had a financial interest in a foreign deposit account at Siam

Commercial Bank in Thailand during at least 2012.



                                               8
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 9 of 16




      57.      On or about November 3, 2014, Mr. Sochaczewski voluntarily disclosed that,

sometime during 2012, the aggregate amount in his foreign financial accounts at Rahn &

Bodmer Co, HSBC, and Siam Commercial Bank exceeded $10,000.

      58.      Pursuant to 31 U.S.C. § 5314, Mr. Sochaczewski was required to file an FBAR

reporting his financial interest in the accounts at Rahn & Bodmer Co., HSBC, and Siam

Commercial Bank for the 2012 calendar year on or before June 30, 2013.

      59.      Mr. Sochaczewski failed to timely file an FBAR for 2010 reporting his financial

interest in the Rahn & Bodmer Co. securities account, the HSBC checking account, or the Siam

Commercial Bank deposit account.

 Paul Sochaczewski Willfully Failed to Report His Interest in Foreign Financial Accounts

      Paul Sochaczewski properly reported his interest in some foreign financial accounts,
           but willfully failed to report his interest in other foreign financial accounts.

      60.      During 2005 through 2012, Paul Sochaczewski also maintained foreign bank

accounts at UBS.

      61.      On or around September 4, 2006, Mr. Sochaczewski filed a Form 1040 tax return

for the tax year 2005.

      62.      Mr. Sochaczewski completed a Schedule B with his 2005 tax return, disclosing

that he had an account in Switzerland.

      63.      On or around July 10, 2007, Mr. Sochaczewski filed a Form 1040 tax return for

the tax year 2006.

      64.      Mr. Sochaczewski completed a Schedule B with his 2006 tax return, disclosing

that he had accounts in Switzerland,

      65.      On or around October 6, 2008, Mr. Sochaczewski filed a Form 1040 tax return for

the tax year 2007.

                                               9
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 10 of 16




      66.      Mr. Sochaczewski completed a Schedule B with his 2007 tax return, disclosing

that he had accounts in Switzerland, but failing to report his additional interests in foreign

financial accounts in Hong Kong and Thailand.

      67.      On or around November 5, 2009, Mr. Sochaczewski filed a Form 1040 tax return

for the tax year 2008.

      68.      Mr. Sochaczewski completed a Schedule B with his 2008 tax return, disclosing

that he had accounts in Switzerland, but failing to report his additional interests in foreign

financial accounts in Hong Kong and Thailand.

      69.      On or around October 8, 2010, Mr. Sochaczewski filed a Form 1040 tax return for

the tax year 2009.

      70.      Mr. Sochaczewski completed a Schedule B with his 2009 tax return, disclosing

that he had accounts in Switzerland, but failing to report his additional interests in foreign

financial accounts in Hong Kong and Thailand.

      71.      On or around September 8, 2011, Mr. Sochaczewski filed a Form 1040 tax return

for the tax year 2010.

      72.      Mr. Sochaczewski completed a Schedule B with his 2010 tax return, disclosing

that he had accounts in Switzerland, but failing to report his additional interests in foreign

financial accounts in Hong Kong and Thailand.

      73.      On or around August 15, 2012, Mr. Sochaczewski filed a Form 1040 tax return

for the tax year 2011.

      74.      Mr. Sochaczewski completed a Schedule B with his 2011 tax return, disclosing

that he had accounts in Switzerland, but failing to report his additional interests in foreign

financial accounts in Hong Kong and Thailand.



                                                 10
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 11 of 16




      75.      On or around October 2, 2013, Mr. Sochaczewski filed a Form 1040 tax return for

the tax year 2012.

      76.      Mr. Sochaczewski completed a Schedule B with his 2012 tax return, disclosing

that he had accounts in Switzerland, but failing to report his additional interests in foreign

financial accounts in Hong Kong and Thailand.

      77.      For the tax years 2005 through 2012, Mr. Sochaczewski failed to report the

interest earned from his account at Rahn & Bodmer Co. on his income tax returns.

      78.      For the tax years 2007 through 2012, Mr. Sochaczewski failed to report the

interest earned from his accounts at HSBC and Siam Commercial Bank on his income tax

returns.

      79.      For the tax years 2005 through 2012, Mr. Sochaczewski timely filed FBARs

reporting his UBS bank account, but failed to disclose his interest in the Rahn & Bodmer Co.

foreign securities account, the HSBC foreign checking account, or the Siam Commercial Bank

foreign deposit account.

      80.      Because Mr. Sochaczewski reported his financial interest in the UBS account on

the Schedule B Forms filed with his tax returns for years 2005 through 2012, and because he

timely filed FBARs reporting his UBS account for the tax years 2005 through 2012, Mr.

Sochaczewski was aware of his obligation to report his additional foreign financial accounts.

      81.      Despite his knowledge of his obligation to report the Rahn & Bodmer Co.

securities account, the HSBC checking account, and the Siam Commercial Bank deposit account,

Mr. Sochaczewski failed to properly report his financial interests in those accounts.

      82.      Mr. Sochaczewski signed his tax returns for the years 2005 through 2012,

declaring under penalty of perjury that he had “examined these returns and accompanying



                                                 11
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 12 of 16




schedules and statements,” and that to the best of his knowledge, his returns for the years 2005

through 2012 were “true, accurate, and complete.”

                        Paul Sochaczewski did not disclose his additional
                       foreign financial accounts to his tax return preparer.

      83.      Mr. Sochaczewski enlisted a tax return preparer to complete his tax returns for the

tax years 2005 through 2012.

      84.      At all times relevant to this case, the tax return preparer was aware of the

requirement for United States persons to disclose financial interest in their foreign financial

accounts if the aggregate value of those accounts exceeded $10,000 at any time during the

calendar year. The tax return preparer asked all clients to disclose their foreign financial

accounts.

      85.      At all times relevant to this case, the tax return preparer provided clients with a

letter informing them of their obligation to report financial interest in any financial accounts if

the aggregate value of those financial accounts exceeded $10,000 at any time during the calendar

year. This letter also included the filing deadline for such reports.

      86.      Despite his tax return preparer’s notification of his obligations, Mr. Sochaczewski

only provided to his tax return preparer the account statements and information for his financial

accounts at UBS. He did not provide any information for his financial accounts at Rahn &

Bodmer Co., HSBC, or Siam Commercial Bank

         Count I: Collect Civil Penalties Assessed Pursuant to 31 U.S.C. § 5321(a)(5)

      87.      On October 26, 2018, a delegate of the Secretary of the Treasury assessed the

following civil penalties against Paul Sochaczewski:




                                                 12
Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 13 of 16




a. $25,488.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account with Rahn & Bodmer, Co., identified as

   X8207 for 2005;

b. $30,120.00 for his willful failure to property report on an FBAR his financial

   interest in the foreign financial account with Rahn & Bodmer, Co., identified as

   X8207 for 2006;

c. $23,136.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account at Rahn & Bodmer, Co., identified as

   X8207, for 2007;

d. $615.00 for his willful failure to properly report an FBAR his financial interest in

   the foreign financial account at HSBC, identified as XXX-XXXXX1-274, for

   2007;

e. $3,500.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account at Siam Commercial Bank, identified as

   XXX-XXX580-4, for 2007;

f. $12,389.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account at Rahn & Bodmer, Co., identified as

   X8207, for 2008;

g. $615.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account at HSBC, identified as XXX-XXXXX1-

   274, for 2008;




                                    13
Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 14 of 16




h. $132.00 for his willful failure to properly report on an FBAR his financial interest

   in the foreign financial account at Siam Commercial Bank, identified as XXX-

   XXX580-4, for 2008;

i. $12,642.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account at Rahn & Bodmer, Co., identified as

   X8207, for 2009;

j. $615.00 for his willful failure to properly report on an FBAR his financial interest

   in the foreign financial account at HSBC, identified as XXX-XXXXX1-274, for

   2009;

k. $196.00 for his willful failure to properly report on an FBAR his financial interest

   in the foreign financial account at Siam Commercial Bank, identified as XXX-

   XXX580-4, for 2009;

l. $10,855.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account at Rahn & Bodmer, Co., identified as

   X8207, for 2010;

m. $4,833.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account at HSBC, identified as XXX-XXXXX1-

   274, for 2010;

n. $1,380.00 for his willful failure to properly report on an FBAR his financial

   interest in the foreign financial account at Siam Commercial Bank, identified as

   XXX-XXX580-4, for 2010;




                                    14
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 15 of 16




            o. $9,108.00 for his willful failure to properly report on an FBAR his financial

               interest in the foreign financial account at Rahn & Bodmer, Co., identified as

               X8207, for 2011;

            p. $1,184.00 for his willful failure to properly report on an FBAR t his financial

               interest in the foreign financial account at HSBC, identified as XXX-XXXXX1-

               274, for 2011;

            q. $2,271.00 for his willful failure to properly report on an FBAR his financial

               interest in the foreign financial account at Siam Commercial Bank, identified as

               XXX-XXX580-4, for 2011;

            r. $10,825.00 for his willful failure to properly report on an FBAR his financial

               interest in the foreign financial account at Rahn & Bodmer, Co., identified as

               X8207, for 2012;

            s. $17,289.00 for his willful failure to properly report on an FBAR his financial

               interest in the foreign financial account at HSBC, identified as XXX-XXXXX1-

               274, for 2012; and

            t. $117.00 for his willful failure to properly report on an FBAR his financial interest

               in the foreign financial account at Siam Commercial Bank, identified as XXX-

               XXX580-4, for 2012.

      88.      With respect to the assessments described in Paragraph 87, above, a delegate of

the Secretary of the Treasury assessed a total of $167,310 in civil penalties against Paul

Sochaczewski for failure to disclose his financial interest in foreign financial accounts between

2005 and 2012.




                                                15
            Case 1:20-cv-02427 Document 1 Filed 08/31/20 Page 16 of 16




      89.      Despite notice and demand, Mr. Sochaczewski has failed to fully pay the penalties

described in Paragraph 86, above.

      90.      Interest and penalties have accrued, and will continue to accrue, on the penalties

described in Paragraph 86, above, pursuant to 31 U.S.C. § 3717 until they are paid in full.

      91.      As of May 14, 2020, Defendant Paul Sochaczewski is indebted to the United

States with respect to the penalties described in Paragraph 86, above, in the amount of

$185,471.16, plus statutory additions that continue to accrue thereafter as provided by law.

                                        Prayer for Relief

WHEREFORE, the United States respectfully prays that this Court:

   A. Enter judgment in favor of the United States and against Paul S. Sochaczewski, with

       respect to the civil penalty assessments described in Paragraph 86, above, in the amount

       of $185,471.16 as of May 14, 2020, plus statutory interest and other additions to tax

       accruing thereafter according to law until paid in full;

   B. Award the United States its costs incurred in prosecuting this action; and

   C. Such other and further relief as the Court deems just and proper.



Dated: August 31, 2020                                RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General

                                                      /s/ Emily K. Miller
                                                      EMILY K. MILLER
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 227
                                                      Washington, D.C. 20044
                                                      202-353-7509 (v)
                                                      202-514-6866 (f)
                                                      Emily.K.Miller@usdoj.gov




                                                16
                           Case 1:20-cv-02427 Document 1-1 Filed 08/31/20 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                               DEFENDANTS
 United States of America                                                       Paul S. Sochaczewski
                                                                                9 Chemin des Manons
                                                                                Le Grand-Saconnex 1218
                                                                                Switzerland
 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________                                                           Switzerland
                                                                                    COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                        ATTORNEYS (IF KNOWN)

 EMILY K. MILLER
 Trial Attorney, Tax Division, U.S. Department of Justice
 P.O. Box 227, Washington, D.C. 20044
 202-353-7509

 II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

 o     1 U.S. Government    o     3 Federal Question
                                                                                           PTF    DFT                                                        PTF           DFT

         Plaintiff                 (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                      of Business in This State
 o     2 U.S. Government    o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                  (Indicate Citizenship of
                                                                                                                      of Business in Another State
                                    Parties in item III)            Citizen or Subject of a
                                                                    Foreign Country
                                                                                                 o3 o3                Foreign Nation                         o6 o6
                                             IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust        o    B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                   Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                       Injunction
                                310 Airplane                                   151 Medicare Act
                                315 Airplane Product Liability                                                                    Any nature of suit from any category
                                320 Assault, Libel & Slander              Social Security
                                                                                                                                  may be selected for this category of
                                                                               861 HIA (1395ff)
                                330 Federal Employers Liability                                                                   case assignment.
                                                                               862 Black Lung (923)
                                340 Marine
                                                                               863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                345 Marine Product Liability
                                                                               864 SSID Title XVI
                                350 Motor Vehicle
                                                                               865 RSI (405(g))
                                355 Motor Vehicle Product Liability
                                                                          Other Statutes
                                360 Other Personal Injury
                                                                               891 Agricultural Acts
                                362 Medical Malpractice
                                                                               893 Environmental Matters
                                365 Product Liability
                                                                               890 Other Statutory Actions (If
                                367 Health Care/Pharmaceutical
                                                                                   Administrative Agency is
                                    Personal Injury Product Liability
                                                                                   Involved)
                                368 Asbestos Product Liability


 o     E. General Civil (Other)                                OR              o     F. Pro Se General Civil
 Real Property                          Bankruptcy                                    Federal Tax Suits                                 462 Naturalization
      210 Land Condemnation                 422 Appeal 27 USC 158                         870 Taxes (US plaintiff or                        Application
      220 Foreclosure                       423 Withdrawal 28 USC 157                          defendant)                               465 Other Immigration
      230 Rent, Lease & Ejectment                                                         871 IRS-Third Party 26 USC                        Actions
      240 Torts to Land                 Prisoner Petitions                                     7609                                     470 Racketeer Influenced
      245 Tort Product Liability             535 Death Penalty
                                                                                                                                            & Corrupt Organization
                                             540 Mandamus & Other                     Forfeiture/Penalty
      290 All Other Real Property                                                                                                       480 Consumer Credit
                                             550 Civil Rights                              625 Drug Related Seizure of
                                                                                               Property 21 USC 881                      490 Cable/Satellite TV
 Personal Property                           555 Prison Conditions
                                                                                           690 Other                                    850 Securities/Commodities/
      370 Other Fraud                        560 Civil Detainee – Conditions
                                                                                                                                            Exchange
      371 Truth in Lending                       of Confinement
                                                                                      Other Statutes                                    896 Arbitration
      380 Other Personal Property
                                                                                          375 False Claims Act                          899 Administrative Procedure
          Damage                        Property Rights
                                            820 Copyrights                                376 Qui Tam (31 USC                               Act/Review or Appeal of
      385 Property Damage
                                            830 Patent                                        3729(a))                                      Agency Decision
          Product Liability
                                            835 Patent – Abbreviated New                  400 State Reapportionment                     950 Constitutionality of State
                                                Drug Application                          430 Banks & Banking                               Statutes
                                            840 Trademark                                 450 Commerce/ICC                              890 Other Statutory Actions
                                                                                              Rates/etc.                                    (if not administrative agency
                                                                                          460 Deportation                                   review or Privacy Act)
                             Case 1:20-cv-02427 Document 1-1 Filed 08/31/20 Page 2 of 2
 o     G. Habeas Corpus/                       o      H. Employment                            o    I. FOIA/Privacy Act                    o     J. Student Loan
          2255                                        Discrimination
       530 Habeas Corpus – General                    442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
       510 Motion/Vacate Sentence                         (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
       463 Habeas Corpus – Alien                          national origin,                              (if Privacy Act)                             (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o      L. Other Civil Rights                    o    M. Contract                            o     N. Three-Judge
          (non-employment)                               (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act                   441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                          Act)                                      130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                          443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                         440 Other Civil Rights                        150 Recovery of Overpayment
           Leave Act                                  445 Americans w/Disabilities –                    & Enforcement of
       790 Other Labor Litigation                         Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                          Other                                         of Veteran’s Benefits
                                                      448 Education                                 160 Stockholder’s Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate         or Reopened        from another            Litigation              District Judge        Litigation –
                           Court             Court                                     district (specify)                              from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   26 USC 7401, 31 USC 5321(a)(5), Complaint for Federal Taxes

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $ 185,471.16                             Check YES only if demanded in complaint
      COMPLAINT                              ACTION UNDER F.R.C.P. 23
                                                                                     JURY DEMAND:                                YES               NO      ✘
 VIII. RELATED CASE(S)
       IF ANY
                                             (See instruction)
                                                                                 YES                    NO      ✘                If yes, please complete related case form


             08/31/2020
 DATE: _________________________                                                                     /s/ Emily K. Miller
                                                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
                         Case 1:20-cv-02427 Document 1-2 Filed 08/31/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District
                                                    __________     of Columbia
                                                               District of __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-2427
                                                                     )
                    Paul S. Sochaczewski                             )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Paul S. Sochaczewski
                                           9 Chemin des Manons
                                           Le Grand-Saconnex 1218
                                           Switzerland




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Emily K. Miller
                                           US Department of Justice, Tax Division
                                           P.O. Box 227
                                           Washington, D.C. 20044
                                           (202) 353-7509
                                           emily.k.miller@usdoj.gov

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 1:20-cv-02427 Document 1-2 Filed 08/31/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-2427

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
